DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 04/26/2022 have been entered. Claims 1,3-4,6-9,12-14 and 16-21 remain pending in the application. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on 05/03/2022.
The application has been amended as follows:  
Amend claim 9 in lines 19-25:
“a converting mechanism comprising: disposed on the tube and fixed to a portion of the twisting wire, the male thread being disposed along the longitudinal axis direction of the tube; and disposed on the dial and configured to matingly engage with the male thread, the female thread being disposed along the longitudinal axis of the tube; and the dial is movable in rotation such that the rotation of the dial results in moving the dial in [[a]] the longitudinal axis direction of the tube.
Amend claim 14: In line 28, “a longitudinal axis direction” is changed to “the longitudinal axis direction”.
REASONS FOR ALLOWANCE
Claims 1,3-4,6-9,12-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 9, and 14, the prior art of record fails to teach or render obvious a treatment tool wherein the dial is movable in rotation such that the rotation of the dial results in moving the dial in the longitudinal axis direction of the elongate member, in combination with the remaining limitations of the claims. The closest prior art is Hinman (US 2007/0287993)/Hegeman (US 2007/0250113) which disclose the limitations of claims 1, 9, and 14, but are silent regarding rotation of the dial resulting in moving the dial in the longitudinal axis direction of the elongate member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               EXAMINER, ART UNIT 3771